DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,013,107 in view of Kato et al. (US 2018/0019182 – cited by applicant).  Instant claim 1 recites an insulated circuit board comprising a ceramic substrate with a three-point bending strength of 600 MPa or more, a circuit layer of Cu or Cu-alloy including a plurality of small circuit layers with a thickness T1 of 0.4-2.0 mm, a metal layer of Cu or Cu-alloy bonded to the other surface of the ceramic substrate, a bonding area of the circuit layer to the ceramic substrate S1/S2 of 0.5-0.8, and a thickness T1/T2, where T2 is the thickness of the metal layer, ranging from 1.2-1.7.  This is patentably indistinct of claim 1 of the ‘107 .
In a related field of endeavor, Kato teaches silicon nitride circuit boards with metal plates attached to the front and rear surfaces (abstract).  A thickness difference between the metal plates is 0.3 mm or larger (Paragraph 17).  The three-point flexural (bending) strength of the silicon nitride substrate is 500 MPa or higher and preferably 600 MPa or higher (Paragraph 31) and this improves the thermal cycle test properties of the substrate (Paragraphs 31-32).
As the instant claims, the claims of the ‘107 patent, and the teachings of Kato are directed to circuit board materials they are considered analogous.  The instant claims and those of the ‘107 patent would have been obvious to one of ordinary skill in the art in view of the teachings of Kato as this inclusion of a silicon nitride substrate having a flexural strength of 600 MPa or higher is known to improve upon the thermal cycle test properties of the substrate and one would have had a reasonable expectation of success.  Further, the three-point bending strength, thickness T1, S1/S2 ratio, and T1/T2 ratio between the instant claims and those of the ‘107 patent overlap in scope and the courts have held that where claimed ranges overlap a prima facie 
Instant claim 2 recites a silicon nitride substrate which is obvious over claim 1 of the ‘107 patent and the disclosure of silicon nitride substrates as taught by Kato.  Instant claims 3, 9 recite where the circuit layers are punched sheets and this is obvious over claim 1 of the ‘107 patent as ‘punched sheet’ is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the structure of the claimed insulated circuit board.  See MPEP 2113.  Instant claims 4-5, 10-11 recite shapes of the circuit layer and is obvious over claim 1 of the ‘107 patent as the courts have held that changes in shape are a matter of design choice absent a showing as to how the shape is significant.  See MPEP 2144.04 (IV)(B).  Instant claims 6, 12-15 recite an interval between the circuit layers being 0.5-2.0 mm which overlaps claim 13 of the ‘107 patent.  Instant claims 7-8 and 16-20 recite compositions overlapping claim 1 of the ‘107 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a circuit layer…and has a thickness T1” and also “when a thickness of the metal layer is represented by T1, and a thickness of the metal layer is represented by T2”.  The scope of the claim is unclear as this appears to simultaneously 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (US 2009/0101392 – cited by applicant) in view of Kato et al. (US 2018/0019182 – cited by applicant).
Considering claim 1, Kaga teaches circuit boards and semiconductor modules (abstract).  Figure 1 (reproduced below) depicts an embodiment of an insulating circuit board (1) comprised of insulating ceramic substrate (2) with metal circuit plate (3) comprised of plural smaller circuit layers bonded to a top surface of (2) and metal heat sink plate (4) bonded to the opposite surface (Paragraph 47).  Ceramic substrate (3) is taught to comprise silicon nitride (Paragraph 35).  The material for (3) and (4) is disclosed as being copper with a thickness of (3) ranging from 0.5-5.0 mm (Paragraph 57).  The area ratio of metal circuit plate (3) to metal heat sink plate (4) is 5/9 or more (Paragraph 56) (i.e. S1/S2 being ~0.55 or more).  Examples are taught of thicknesses of 

    PNG
    media_image1.png
    587
    607
    media_image1.png
    Greyscale

In a related field of endeavor, Kato teaches silicon nitride circuit boards with metal plates attached to the front and rear surfaces (abstract).  A thickness difference between the metal plates is 0.3 mm or larger (Paragraph 17).  The three-point flexural 
As both Kaga and Kato teach circuit board laminates they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kaga with the three-point bending strength of the silicon nitride substrate taught by Kato as this is known to improve upon the thermal cycle test properties of the substrate and one would have had a reasonable expectation of success.  Further, the strength, thicknesses, and bonding areas taught by modified Kaga overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence of a criticality to the claimed ranges has been presented.
Considering claim 2, Kaga teaches the use of silicon nitride for the substrate (Paragraph 35).
Considering claims 3, 9
Considering claims 4-5, 10-11, Figure 1 above depicts where the circuit layers are flat rectangles in shape.
Considering claims 6 and 12-15, modified Kaga is silent regarding the spacing between the circuit elements.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As such, modified Kaga is considered to meet the instant limitation as Figure 1 of Kaga depicts spacing between adjacent elements.
Considering claims 7-8 and 16-20, Kaga teaches where the metal circuit plate and metal heat sink plate are copper (Paragraph 18) which is considered to optionally be of copper (i.e. optionally having the same composition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi (US 5,912,066), Imamura et al. (US 2002/0164475), Naba et al. (US 2009/0283309), Naba et al. (US 2019/0150278), and Kato et al. (US 2019/0327831) teach similar insulated circuit board materials as those which are claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784